HOWE, Justice,
concurring in the result:
I concur in the result. I believe the discussion of the parol evidence rule in the majority opinion is unnecessary and I reserve my concurrence therein. The plaintiff did not allege that it was entitled to additional consideration beyond the amount stated in the contract.
In its complaint, the plaintiff made two allegations. First, that it was misled into selling because of threats of condemnation, when in fact the defendant would not have instituted condemnation proceedings. Secondly, that as an inducement for the plaintiff to sell, the defendant represented that it would develop a park on the property which would be advantageous to plaintiff’s business; that plaintiff relied on that representation; that a reasonable time has now passed and no park has been developed; and that plaintiff has been damaged by defendant’s misrepresentations of its intentions. As correctly pointed out by the majority opinion, there was no allegation that at the time the contract was entered into it was the intention of the defendant not to develop the park. The complaint did not state a cause of action for deceit. There was no allegation of any intent on the part of the defendant to defraud the plaintiff. See Pace v. Parrish, 122 Utah 141, 247 P.2d 273 (1952).